Motion Granted, Appeal Dismissed and Memorandum Opinion filed
September 9, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00824-CR

                     THE STATE OF TEXAS, Appellant
                                       V.

                   AUSTIN REYES-CISNEROS, Appellee

            On Appeal from County Criminal Court at Law No. 8
                          Harris County, Texas
                      Trial Court Cause No. 2232126

                         MEMORANDUM OPINION

      The State filed this appeal from the trial court’s December 2, 2020,
judgment. In a separate proceeding, Appeal No. 14-20-00793-CR, we issued writ
of mandamus compelling the trial court to vacate that judgment. According to a
supplemental clerk’s record, the trial court signed an order on August 17, 2021,
vacating the December 2, 2020, judgment.

      We grant the State’s motion and dismiss the appeal.
                                  PER CURIAM

Panel consists of Justices Jewell, Poissant and Wilson
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2